
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6233
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2012
			 Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To make supplemental agricultural disaster
		  assistance available for fiscal year 2012 with the costs of such assistance
		  offset by changes to certain conservation programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Disaster Assistance Act
			 of 2012.
		2.Supplemental
			 agricultural disaster assistance
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 producer on a farm
					(A)In
			 generalThe term eligible producer on a farm means
			 an individual or entity described in subparagraph (B) that, as determined by
			 the Secretary, assumes the production and market risks associated with the
			 agricultural production of crops or livestock.
					(B)DescriptionAn
			 individual or entity referred to in subparagraph (A) is—
						(i)a
			 citizen of the United States;
						(ii)a
			 resident alien;
						(iii)a
			 partnership of citizens of the United States; or
						(iv)a
			 corporation, limited liability corporation, or other farm organizational
			 structure organized under State law.
						(2)Farm-raised
			 fishThe term farm-raised fish means any aquatic
			 species that is propagated and reared in a controlled environment.
				(3)LivestockThe
			 term livestock includes—
					(A)cattle (including
			 dairy cattle);
					(B)bison;
					(C)poultry;
					(D)sheep;
					(E)swine;
					(F)horses; and
					(G)other livestock,
			 as determined by the Secretary.
					(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Livestock
			 indemnity payments
				(1)PaymentsFor fiscal year 2012, the Secretary shall
			 use such sums as are necessary of the funds of the Commodity Credit Corporation
			 to make livestock indemnity payments to eligible producers on farms that have
			 incurred livestock death losses in excess of the normal mortality, as
			 determined by the Secretary, due to—
					(A)attacks by animals reintroduced into the
			 wild by the Federal Government or protected by Federal law, including wolves
			 and avian predators; or
					(B)adverse weather,
			 as determined by the Secretary, during the calendar year, including losses due
			 to hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
			 cold.
					(2)Payment
			 ratesIndemnity payments to an eligible producer on a farm under
			 paragraph (1) shall be made at a rate of 75 percent of the market value of the
			 applicable livestock on the day before the date of death of the livestock, as
			 determined by the Secretary.
				(3)Special rule for
			 payments made due to diseaseThe Secretary shall ensure that
			 payments made to an eligible producer under paragraph (1) are not made for the
			 same livestock losses for which compensation is provided pursuant to section
			 10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
				(c)Livestock forage
			 disaster program
				(1)DefinitionsIn
			 this subsection:
					(A)Covered
			 livestock
						(i)In
			 generalExcept as provided in clause (ii), the term covered
			 livestock means livestock of an eligible livestock producer that, during
			 the 60 days prior to the beginning date of a qualifying drought or fire
			 condition, as determined by the Secretary, the eligible livestock
			 producer—
							(I)owned;
							(II)leased;
							(III)purchased;
							(IV)entered into a
			 contract to purchase;
							(V)is a contract
			 grower; or
							(VI)sold or otherwise
			 disposed of due to qualifying drought conditions during—
								(aa)the
			 current production year; or
								(bb)subject to
			 paragraph (3)(B)(ii), 1 or both of the 2 production years immediately preceding
			 the current production year.
								(ii)ExclusionThe
			 term covered livestock does not include livestock that were or
			 would have been in a feedlot, on the beginning date of the qualifying drought
			 or fire condition, as a part of the normal business operation of the eligible
			 livestock producer, as determined by the Secretary.
						(B)Drought
			 monitorThe term drought monitor means a system for
			 classifying drought severity according to a range of abnormally dry to
			 exceptional drought, as defined by the Secretary.
					(C)Eligible
			 livestock producer
						(i)In
			 generalThe term eligible livestock producer means
			 an eligible producer on a farm that—
							(I)is an owner, cash
			 or share lessee, or contract grower of covered livestock that provides the
			 pastureland or grazing land, including cash-leased pastureland or grazing land,
			 for the livestock;
							(II)provides the
			 pastureland or grazing land for covered livestock, including cash-leased
			 pastureland or grazing land that is physically located in a county affected by
			 drought;
							(III)certifies
			 grazing loss; and
							(IV)meets all other
			 eligibility requirements established under this subsection.
							(ii)ExclusionThe
			 term eligible livestock producer does not include an owner, cash
			 or share lessee, or contract grower of livestock that rents or leases
			 pastureland or grazing land owned by another person on a rate-of-gain
			 basis.
						(D)Normal carrying
			 capacityThe term normal carrying capacity, with
			 respect to each type of grazing land or pastureland in a county, means the
			 normal carrying capacity, as determined under paragraph (3)(D)(i), that would
			 be expected from the grazing land or pastureland for livestock during the
			 normal grazing period, in the absence of a drought or fire that diminishes the
			 production of the grazing land or pastureland.
					(E)Normal grazing
			 periodThe term normal grazing period, with respect
			 to a county, means the normal grazing period during the calendar year for the
			 county, as determined under paragraph (3)(D)(i).
					(2)ProgramFor fiscal year 2012, the Secretary shall
			 use such sums as are necessary of the funds of the Commodity Credit Corporation
			 to provide compensation for losses to eligible livestock producers due to
			 grazing losses for covered livestock due to—
					(A)a drought
			 condition, as described in paragraph (3); or
					(B)fire, as described
			 in paragraph (4).
					(3)Assistance for
			 losses due to drought conditions
					(A)Eligible
			 losses
						(i)In
			 generalAn eligible livestock producer may receive assistance
			 under this subsection only for grazing losses for covered livestock that occur
			 on land that—
							(I)is native or
			 improved pas­ture­land with permanent vegetative cover; or
							(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
							(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this subsection
			 for grazing losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.).
						(B)Monthly payment
			 rate
						(i)In
			 generalExcept as provided in clause (ii), the payment rate for
			 assistance under this paragraph for 1 month shall, in the case of drought, be
			 equal to 60 percent of the lesser of—
							(I)the monthly feed
			 cost for all covered livestock owned or leased by the eligible livestock
			 producer, as determined under subparagraph (C); or
							(II)the monthly feed
			 cost calculated by using the normal carrying capacity of the eligible grazing
			 land of the eligible livestock producer.
							(ii)Partial
			 compensationIn the case of an eligible livestock producer that
			 sold or otherwise disposed of covered livestock due to drought conditions in 1
			 or both of the 2 production years immediately preceding the current production
			 year, as determined by the Secretary, the payment rate shall be 80 percent of
			 the payment rate otherwise calculated in accordance with clause (i).
						(C)Monthly feed
			 cost
						(i)In
			 generalThe monthly feed cost shall equal the product obtained by
			 multiplying—
							(I)30 days;
							(II)a payment
			 quantity that is equal to the feed grain equivalent, as determined under clause
			 (ii); and
							(III)a payment rate
			 that is equal to the corn price per pound, as determined under clause
			 (iii).
							(ii)Feed grain
			 equivalentFor purposes of clause (i)(II), the feed grain
			 equivalent shall equal—
							(I)in the case of an
			 adult beef cow, 15.7 pounds of corn per day; or
							(II)in the case of
			 any other type of weight of livestock, an amount determined by the Secretary
			 that represents the average number of pounds of corn per day necessary to feed
			 the livestock.
							(iii)Corn price per
			 poundFor purposes of clause (i)(III), the corn price per pound
			 shall equal the quotient obtained by dividing—
							(I)the higher
			 of—
								(aa)the
			 national average corn price per bushel for the 12-month period immediately
			 preceding March 1 of the year for which the disaster assistance is calculated;
			 or
								(bb)the
			 national average corn price per bushel for the 24-month period immediately
			 preceding that March 1; by
								(II)56.
							(D)Normal grazing
			 period and drought monitor intensity
						(i)FSA county
			 committee determinations
							(I)In
			 generalThe Secretary shall determine the normal carrying
			 capacity and normal grazing period for each type of grazing land or pastureland
			 in the county served by the applicable committee.
							(II)ChangesNo
			 change to the normal carrying capacity or normal grazing period established for
			 a county under subclause (I) shall be made unless the change is requested by
			 the appropriate State and county Farm Service Agency committees.
							(ii)Drought
			 intensity
							(I)D2An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having a D2 (severe drought) intensity in any area of the county for
			 at least 8 consecutive weeks during the normal grazing period for the county,
			 as determined by the Secretary, shall be eligible to receive assistance under
			 this paragraph in an amount equal to 1 monthly payment using the monthly
			 payment rate determined under subparagraph (B).
							(II)D3An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having at least a D3 (extreme drought) intensity in any area of the
			 county at any time during the normal grazing period for the county, as
			 determined by the Secretary, shall be eligible to receive assistance under this
			 paragraph—
								(aa)in an
			 amount equal to 2 monthly payments using the monthly payment rate determined
			 under subparagraph (B); or
								(bb)if
			 the county is rated as having a D3 (extreme drought) intensity in any area of
			 the county for at least 4 weeks during the normal grazing period for the
			 county, or is rated as having a D4 (exceptional drought) intensity in any area
			 of the county at any time during the normal grazing period, in an amount equal
			 to 3 monthly payments using the monthly payment rate determined under
			 subparagraph (B).
								(4)Assistance for
			 losses due to fire on public managed land
					(A)In
			 generalAn eligible livestock producer may receive assistance
			 under this paragraph only if—
						(i)the
			 grazing losses occur on rangeland that is managed by a Federal agency;
			 and
						(ii)the
			 eligible livestock producer is prohibited by the Federal agency from grazing
			 the normal permitted livestock on the managed rangeland due to a fire.
						(B)Payment
			 rateThe payment rate for assistance under this paragraph shall
			 be equal to 50 percent of the monthly feed cost for the total number of
			 livestock covered by the Federal lease of the eligible livestock producer, as
			 determined under paragraph (3)(C).
					(C)Payment
			 duration
						(i)In
			 generalSubject to clause (ii), an eligible livestock producer
			 shall be eligible to receive assistance under this paragraph for the
			 period—
							(I)beginning on the
			 date on which the Federal agency excludes the eligible livestock producer from
			 using the managed rangeland for grazing; and
							(II)ending on the
			 last day of the Federal lease of the eligible livestock producer.
							(ii)LimitationAn
			 eligible livestock producer may only receive assistance under this paragraph
			 for losses that occur on not more than 180 days per year.
						(5)No duplicative
			 paymentsAn eligible
			 livestock producer may elect to receive assistance for grazing or pasture feed
			 losses due to drought conditions under paragraph (3) or fire under paragraph
			 (4), but not both for the same loss, as determined by the Secretary.
				(d)Emergency
			 assistance for livestock, honey bees, and farm-Raised fish
				(1)In
			 generalFor fiscal year 2012,
			 the Secretary shall use not more than $20,000,000 of the funds of the Commodity
			 Credit Corporation to provide emergency relief to eligible producers of
			 livestock, honey bees, and farm-raised fish to aid in the reduction of losses
			 due to disease (including cattle tick fever), adverse weather, or other
			 conditions, such as blizzards and wildfires, as determined by the Secretary,
			 that are not covered under subsection (b) or (c).
				(2)Use of
			 fundsFunds made available under this subsection shall be used to
			 reduce losses caused by feed or water shortages, disease, or other factors as
			 determined by the Secretary.
				(3)Availability of
			 fundsAny funds made available under this subsection shall remain
			 available until expended.
				(e)Tree assistance
			 program
				(1)DefinitionsIn
			 this subsection:
					(A)Eligible
			 orchardistThe term eligible orchardist means a
			 person that produces annual crops from trees for commercial purposes.
					(B)Natural
			 disasterThe term natural disaster means plant
			 disease, insect infestation, drought, fire, freeze, flood, earthquake,
			 lightning, or other occurrence, as determined by the Secretary.
					(C)Nursery tree
			 growerThe term nursery tree grower means a person
			 who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
			 sale, as determined by the Secretary.
					(D)TreeThe
			 term tree includes a tree, bush, and vine.
					(2)Eligibility
					(A)LossSubject to subparagraph (B), for fiscal
			 year 2012, the Secretary shall use such sums as are necessary of the funds of
			 the Commodity Credit Corporation to provide assistance—
						(i)under paragraph
			 (3) to eligible orchardists and nursery tree growers that planted trees for
			 commercial purposes but lost the trees as a result of a natural disaster, as
			 determined by the Secretary; and
						(ii)under paragraph
			 (3)(B) to eligible orchardists and nursery tree growers that have a production
			 history for commercial purposes on planted or existing trees but lost the trees
			 as a result of a natural disaster, as determined by the Secretary.
						(B)LimitationAn
			 eligible orchardist or nursery tree grower shall qualify for assistance under
			 subparagraph (A) only if the tree mortality of the eligible orchardist or
			 nursery tree grower, as a result of damaging weather or related condition,
			 exceeds 15 percent (adjusted for normal mortality).
					(3)AssistanceSubject
			 to paragraph (4), the assistance provided by the Secretary to eligible
			 orchardists and nursery tree growers for losses described in paragraph (2)
			 shall consist of—
					(A)(i)reimbursement of 70
			 percent of the cost of replanting trees lost due to a natural disaster, as
			 determined by the Secretary, in excess of 15 percent mortality (adjusted for
			 normal mortality); or
						(ii)at the option of the Secretary,
			 sufficient seedlings to reestablish a stand; and
						(B)reimbursement of
			 50 percent of the cost of pruning, removal, and other costs incurred by an
			 eligible orchardist or nursery tree grower to salvage existing trees or, in the
			 case of tree mortality, to prepare the land to replant trees as a result of
			 damage or tree mortality due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent damage or mortality (adjusted for normal
			 tree damage and mortality).
					(4)Limitations on
			 assistance
					(A)Definitions of
			 legal entity and personIn this paragraph, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308(a)).
					(B)AmountThe
			 total amount of payments received, directly or indirectly, by a person or legal
			 entity (excluding a joint venture or general partnership) under this subsection
			 may not exceed $100,000 for any crop year, or an equivalent value in tree
			 seedlings.
					(C)AcresThe
			 total quantity of acres planted to trees or tree seedlings for which a person
			 or legal entity shall be entitled to receive payments under this subsection may
			 not exceed 500 acres.
					(f)Payment
			 limitations
				(1)Definitions of
			 legal entity and personIn this subsection, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308(a)).
				(2)AmountThe
			 total amount of disaster assistance payments received, directly or indirectly,
			 by a person or legal entity (excluding a joint venture or general partnership)
			 under this section (excluding payments received under subsection (e)) may not
			 exceed $100,000 for any crop year.
				(3)AGI
			 LimitationSection 1001D of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a) or any
			 successor provision shall apply with respect to assistance provided under this
			 section.
				(4)Direct
			 attributionSubsections (e) and (f) of section 1001 of the Food
			 Security Act of 1985 (7 U.S.C. 1308) or any successor
			 provisions relating to direct attribution shall apply with respect to
			 assistance provided under this section.
				(g)ApplicationThis section shall take effect as of
			 October 1, 2011, and apply to losses that are incurred as the result of a
			 disaster, adverse weather, or other environmental condition that occurs on or
			 before September 30, 2012, as determined by the Secretary.
			(h)Determinations
			 by SecretaryA determination made by the Secretary under this
			 section shall be final and conclusive.
			(i)Regulations
				(1)In
			 generalExcept as otherwise provided in this subsection, not
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Commodity Credit Corporation, as appropriate, shall promulgate such
			 regulations as are necessary to implement this section.
				(2)ProcedureThe
			 promulgation of the regulations and administration of this section shall be
			 made without regard to—
					(A)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
					(B)chapter
			 35 of title 44, United States Code (commonly known as the
			 Paperwork Reduction Act); and
					(C)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking.
					(3)Congressional
			 review of agency rulemakingIn carrying out this subsection, the
			 Secretary shall use the authority provided under
			 section
			 808 of title 5, United States Code.
				3.Modification of
			 certain conservation programs
			(a)Conservation
			 stewardship programSection 1238G(d)(1) of the Food Security Act
			 of 1985 (16 U.S.C.
			 3838g(d)(1)) is amended by inserting (except that for
			 fiscal year 2013, the Secretary shall, to the maximum extent practicable,
			 enroll in the program an additional 11,000,000 acres) before the
			 semicolon.
			(b)Environmental
			 quality incentives programSection 1241(a)(6) of the Food
			 Security Act of 1985 (16 U.S.C. 3841(a)(6)) is
			 amended—
				(1)in subparagraph
			 (D), by striking ; and and inserting a semicolon; and
				(2)by striking subparagraph (E) and inserting
			 the following:
					
						(E)$1,750,000,000 in
				fiscal year 2012;
						(F)$1,400,000,000 in
				fiscal year 2013; and
							
						(G)$1,750,000,000 in
				fiscal year
				2014.
						.
				
	
		
			Passed the House of
			 Representatives August 2, 2012.
			Karen L. Haas,
			Clerk.
		
	
